United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1443
                                   ___________

Milton Kenneth Williams,                *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Larry Norris, Director, Arkansas        *
Department of Correction,               *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: October 4, 2000
                              Filed: October 12, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Milton Kenneth Williams appeals the district court’s1 order denying his “Motion
for Stay as a Matter of Law with Alternative Demand for a Jury Trial” and “Amended
Application for Writ of Habeas Corpus . . . and Amended Motion to Reinstate and
Strike.” Williams’s motions were not timely under Federal Rule of Civil Procedure


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
59(e), nor did they set forth any of the enumerated grounds for relief under Federal
Rule of Civil Procedure 60(b)(1)-(6). Even if his motions could be construed as Rule
60(b) motions, we conclude the district court did not abuse its discretion in denying
them. See Watkins v. Lundell, 169 F.3d 540, 545 (8th Cir.), cert. denied, 120 S. Ct.
324 (1999); Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988) (standard of
review). Finally, we note that Williams has timely appealed only the denial of these
motions. See Sanders, 862 F.2d at 169 (“appeal from the denial of a motion made
under Rule 60(b) does not raise the underlying judgment for review”).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-